OPINION OF THE COURT
Per Curiam.
Respondent Edward B. Dickson was admitted to the practice of law in New York by the First Judicial Department on July 7, 1970. As of 1984, the date of respondent’s last registration, *400he maintained an office for the practice of law within the First Judicial Department.
Petitioner Departmental Disciplinary Committee seeks an order pursuant to 22 NYCRR 603.16 (a) suspending respondent from continuing to practice law on the ground that he has been judicially declared incompetent. In support of its petition, the Committee has presented evidence of an order issued by the District Court of Minnesota which declares respondent mentally ill and dangerous to the public and directs that he be committed to a secure hospital for treatment. In addition, a report has been submitted from a clinical psychologist which states that respondent is suffering from delusional (paranoid) disorder. This evidence sufficiently establishes respondent’s inability to practice law at this time.
Accordingly, the Committee’s petition for an order pursuant to 22 NYCRR 603.16 (a) suspending respondent from the practice of law on the ground that he has been judicially declared incompetent, for an indefinite period and until further order of this Court, is granted.
Ellerin, J. P., Kupferman, Asch, Rubin and Nardelli, JJ., concur.
Application granted and respondent suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, for an indefinite period, and until the further order of this Court.